IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 443 MAL 2014
                              :
             Respondent       : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
MICHAEL WORMUTH,              :
                              :
             Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 2nd day of December, 2014, the Petition for Allowance of

Appeal is DENIED.